                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10/28/2019
 ------------------------------------------------------------- X
                                                               :
NURBU LAMA, NAMYGYAL DHONDUP,                                  :
also known as Chin Yuan Chu, and ZAMBALA :
INC.                                                           :
                                                               :
                                                               :        1:19-cv-2169-GHW
                                                 Plaintiffs, :
                                                               :              ORDER
                              -against-                        :
                                                               :
NEW CENTURY FOUNDATION, YUAN                                   :
MIAO, EMILIA WANG, WU HONG,                                    :
ANGELA CHEN, DAVID HOLLAND,                                    :
DOUGLAS PETTIBONE, CRAIG J.                                    :
BEAUCHAMP, TOM MOORE, WINSTON                                  :
KEVIN MCKESSON, GO DADDY, and                                  :
FACEBOOK,                                                      :
                                                               :
                                                               :
                                               Defendants. :
 ------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

        On October 10, 2019, Magistrate Judge Freeman issued a Report and Recommendation

(“R&R”) recommending that Defendant Chen’s motion to dismiss (Dkt No. 8) be denied without

prejudice. Dkt No. 52. In addition, Magistrate Judge Freeman recommended that the Court

exercise its discretion sua sponte to transfer this action to the Northern District of California,

pursuant to 28 U.S.C. § 1406(a). Objections to the R&R were due on October 24, 2019.

        Plaintiffs filed a document entitled “Order to Transfer” that requests that the case be

transferred to White Plains or Washington, D.C. and states that the R&R “was not provided to

Kiran Meettook ESQ or MMI LAW Inc either by electronic service or physical mail.” Dkt. No. 53,

at 1. The “Order to Transfer” does not object to transferring the case to the Northern District of

California but rather requests (or orders) that the case be transferred to White Plains or Washington,

D.C. The Court does not construe this document as an objection to the R&R because “objections
must be specific and clearly aimed at particular findings in the magistrate’s proposal,” which the

“Order to Transfer” is not. Read v. Superintendent Mr. Thompson, 13CV6962KMKPED, 2016 WL

165716, at *11 n.17 (S.D.N.Y. Jan. 13, 2016) (quotation and ellipsis omitted). The Court further

notes that Ms. Meettook is a lawyer and thus is not entitled to the “special solicitude” afforded to

pro se litigants. Ruotolo v. I.R.S., 28 F.3d 6, 8 (2d Cir 1994).

        In any event, there is no basis to conclude that this case should be assigned to White Plains.

See Local Rules of the United States District Courts for the Southern and Eastern Districts of New

York, Rules for the Division of Business Among District Judges, Rule 18: Designation of White Plains Cases,

http://www.nysd .uscourts.gov/rules/rules-2018-10-29.pdf, at 117. Similarly, there is no basis for

the Court to transfer the case to Washington, D.C. because, unlike the Northern District of

California—the district that Magistrate Judge Freeman identified—there is no basis to conclude that

this case could have been brought there. In addition, the Court notes that the Notice of Electronic

Filing records that the R&R was delivered to “KIRAN MEETTOOK MMI LAW INC” at the email

address “km@mmilaw.org.” “In cases assigned to the ECF system, service is complete provided all

parties receive a Notice of Electronic Filing (NEF) . . . Transmission of the NEF constitutes service

upon all Filing and Receiving Users who are listed as recipients of notice by electronic mail.” ECF

Rule 9.1, http://www.nysd.uscourts.gov/ecf/ECF%20Rules% 20020119%20Final.pdf, at 8. Thus,

Ms. Meettook was properly served.

        The Court has reviewed the R&R for clear error and finds none. See Braunstein v. Barber, No.

06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009) (explaining that a

“district court may adopt those portions of a report and recommendation to which no objections

have been made, as long as no clear error is apparent from the face of the record.”). The Court

therefore accepts and adopts the R&R in its entirety. Accordingly, the Court transfers this case to

the Northern District of California pursuant to 28 U.S.C. § 1406(a).


                                                      2
        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

        The Clerk of Court is directed to transfer this case to the Northern District of California

without delay pursuant to 28 U.S.C. § 1406(a).



        SO ORDERED.

Dated: October 28, 2019
       New York, New York                                __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                   3
